Citation Nr: 1342770	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2010, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ)

The Board remanded the issue in December 2012 to provide a new VA examination based on an accurate factual background.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2013, the Veteran submitted additional evidence to the Board that was accompanied by a waiver of RO consideration.  This evidence will be considered by the Board in the adjudication of this appeal.

The Board acknowledges that the issue of entitlement to service connection for tinnitus was remanded by the Board in December 2012.  That issue was subsequently granted in a May 2013 rating decision.  It is therefore no longer on appeal before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a respiratory disability that was present in service and any current respiratory disability is not related to service or to an incident of service origin.

CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated June 2008 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in June 2008 prior to the initial unfavorable decision in February 2009.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the June 2008 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in January 2009 and January 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the January 2013 examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  As such, the examination report is adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issue on appeal.

Finally, VA provided the Veteran with a hearing before the undersigned Veterans Law Judge and neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection - Respiratory Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a respiratory disability that is causally or etiologically related to service, specifically to his hospitalization for pneumonia in 1962.  

The Veteran was provided a separation examination in October 1963.  At that time, his lungs and chest were clinically normal.  On the report of medical history, the examiner noted chronic or frequent colds and pain or pressure in chest, but noted no shortness of breath, asthma, chronic cough, or hay fever.  The Veteran noted that he continually suffered from chest colds.  At the time of his separation the Veteran specifically stated that he believed that this is caused from having pneumonia while taking basic in Ft. Leonard Wood in February 1962 and then being hospitalized in about March 1963 for an upper respiratory infection in Fort Polk, Louisiana.  The examiner noted the pain or pressure in chest as frequent indigestion.  

The Veteran contends he acquired a respiratory disability that is causally related to his illness during service.  He is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions of entitlement to service connection for a respiratory disability are contradicted by the medical reports from service and the ensuing years.  

The Board acknowledges that the Veteran was diagnosed with possible chronic obstructive pulmonary disorder (COPD) in a June 2006 X-ray; however, the subsequent medical evidence, to include the January 2013 VA examination and opinion, show that the Veteran does not have COPD or any respiratory disability.  

The VA examiner in January 2013 performed a thorough physical examination to include pulmonary function tests, reviewed the claims file, and provided an opinion.  He stated that the Veteran does not have any current respiratory condition.  The examiner noted the Veteran's complaints of sputum production for four days in May 2003.  He denied shortness of breath.  The lung exam showed scant rhonchi and he was treated for acute bronchitis.  Chest x-ray showed a slight discoid atelectasis versus scarring but otherwise was clear.  In June 2006, the Veteran was seen for a cough and dyspnea.  The chest x-ray showed flattening of the diaphragm suggesting mild COPD.  Lung fields were clear.  The examiner noted that chest x-ray findings are not definitive for COPD and therefore a pulmonary function test was performed on in July 2006, which was normal.  The Veteran did not fit the diagnostic criteria for COPD and the diagnosis was in error.  The examiner acknowledged that the Veteran has been seen for subjective shortness of breath and given inhalers over the years, but also noted that the Veteran stops the inhalers as he feels he gets no benefit from them.  The Veteran had a pulmonary function test in January 2013, which was normal and did not show any respiratory condition.  He saw an ENT in February 2013 that showed persistent nasal obstruction and whistling.  Although there is a record of treatment in service for a lung infection, no permanent residual or chronic disability subject to service connection is shown by the service treatment records or demonstrated by evidence following service.  The examiner noted that the service treatment records showed the Veteran's infection improved.  He noted no medical evidence of any lung condition or symptoms for many years after service.  The Veteran's pulmonary function test was normal and the examiner concluded that the Veteran does not currently have a lung condition.  

The remaining evidence supports this conclusion.  The Veteran's January 2009 VA examination also found no respiratory disability.  The Veteran's subsequent chest x-rays dated September 2008, June 2009, and January 2013 found no active pulmonary disease, clear lungs, and no significant pulmonary infiltrative, respectively.  The January 2013 examiner supported his rationale with medical evidence of record and physical examination.  Finally, the newly submitted evidence is negative for a diagnosis of a lung condition.  Therefore, the Board finds the examiner's opinion to be of significant probative value and the Veteran's diagnosis of COPD is inaccurate.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The evidence shows normal tympanic membranes.  There is also no evidence of an accurate diagnosis of a respiratory disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

When weighing the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The medical evidence significantly outweighs the Veteran's unsupported lay statements claiming he has a current respiratory disability causally related to service.  

As the preponderance of the evidence is against the claim for service connection for a respiratory disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disability is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


